DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-3,5-6,8-9,11,13-17,20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Lee (US20040115519).
As to claim 1, Lee discloses a battery pack comprising: a battery cell (figure 1 number 10a,10b) comprising first and second surfaces arranged at opposite sides and at which first and second electrodes are respectively located, and a side surface connecting the first and second surfaces to each other; a first circuit board (figure 1 number 50) arranged on the first surface and connected to the first electrode; a second circuit board (figure 1 number 60) arranged on the second surface; a first flexible line (figure 1 number 20) extending from a first side of the first circuit board to the second circuit board (figure 1 number 22) while surrounding a portion of the side surface of the battery cell; and a second flexible line extending from a second side of the first circuit board to the second surface of the battery cell while surrounding another portion of the side surface of the battery cell and connected to the second electrode.

As to claim 2, Lee discloses wherein the first and second sides of the first circuit board are at opposite sides along an edge of the first circuit board (figure 1 number 50).
As to claim 3, Lee discloses further comprising a first compressible conductor located between the first electrode and the first circuit board to mediate an electrical connection therebetween (figure 6 number 24).
As to claim 5, Lee discloses further comprising an insulating support located between the battery cell and the first circuit board, wherein the insulating support guides a position of the battery cell and the first circuit board assembled at opposite positions through a side wall and a protrusion portion arranged at opposite positions from a bottom plate with an opening formed to expose at least a portion of the first circuit board (figure 1 number 50,30).
As to claim 6, Lee discloses further comprising a first compressible conductor arranged in the opening to mediate an electrical connection between the first electrode of the battery cell and the first circuit board (paragraph 0055).
As to claim 8, Lee discloses wherein the second flexible line comprises: a first end portion connected to the first circuit board; and a second end portion connected to the second electrode while defining an extended end portion extended away from the first end portion (figure 1 number 22).
As to claim 9, Lee discloses further comprising a second compressible conductor located between the second end portion of the second flexible line and the second electrode to mediate an electrical connection therebetween (figure 1 number 24).
As to claim 11, Lee discloses wherein the second end portion of the second flexible line and the second circuit board are arranged at different positions on the second surface of the battery cell so as not to overlap each other (figure 1 number 22).
As to claim 12, Lee discloses, wherein the second circuit board comprises a first side to which the first flexible line is connected and a second side that is opposite to the first side along an edge of the second circuit board, and a cut portion to avoid an interference with the second end portion of the second flexible line is formed at the second side of the second circuit board (figure 1 number 50).
As to claim 13, Lee discloses wherein the second circuit board has a circular plate shape in which a second-side portion is cut flat (figure 1 number 60).
As to claim 14, Lee discloses wherein the first and second circuit boards define a lowermost portion and an uppermost portion of the battery pack, respectively, and are structurally bound through the first and second flexible lines extending across the side surfaces of the battery cell on the first and second sides of the first and second circuit boards (figure 1 number 50,60,20,22).
As to claim 15, Lee discloses wherein the first and second circuit boards are arranged in a horizontal posture parallel to the first and second surfaces on the first and second surfaces of the battery cell (figure 1 number 50,60).
As to claim 16, Lee discloses wherein the first and second surfaces of the battery cell have a circular shape, and the side surface of the battery cell has a rounded circumferential surface to connect the circular first and second surfaces to each other (figure 1 number 10).
As to claim 17, Lee discloses further comprising an insulating support located between the battery cell and the first circuit board, wherein the insulating support, the first circuit board, and the second circuit board comprise a rounded circumferential surface to correspond to the battery cell (figure 1 number 30,50,60,10).
As to claim 20, Lee discloses wherein the first and second circuit boards comprise a battery management system to control a charge/discharge operation of the battery cell (paragraph 0008).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 4 and10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Segawa et al. (US20100016667).
	Lee discloses the battery pack described above. Lee fail to disclose wherein the first compressible conductor comprises a contact elastic body or an anisotropic conductive adhesive and wherein the second compressible conductor comprises an anisotropic conductive adhesive. Segawa et al. teaches anisotropic conductive adhesive for the purpose of attaching the control board to the flexible board (paragraph 0095).
	Therefore,it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide  Lee with wherein the first compressible conductor comprises a contact elastic body or an anisotropic conductive adhesive and wherein the second compressible conductor comprises an anisotropic conductive adhesive for the purpose of attaching the circuit board to the electrode (paragraph 0095).
3.	Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20040115519).
	Lee discloses the battery pack described above. Lee fail to disclose wherein the battery cell has a cylindrical shape having a height smaller than a diameter of the first and second surfaces and wherein an aspect ratio between the height of the battery cell and the diameter of the first surface is in a range from about 5.4:12 to about 5.4:14. It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the battery cell has a cylindrical shape having a height smaller than a diameter of the first and second surfaces and wherein an aspect ratio between the height of the battery cell and the diameter of the first surface is in a range from about 5.4:12 to about 5.4:14 for the purpose of providing optimal results in absence of unexpected results. 
Allowable Subject Matter
4.	Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the insulating support and the first circuit board are aligned with each other as a plurality of alignment pins formed along an edge of the insulating support and a plurality of alignment recesses formed along an edge of the first circuit board are respectively fitted to each other, and the insulating support and the first circuit board are coupled to each other as a plurality of coupling portions formed along an edge of the insulating support and a plurality of coupling recesses formed along an edge of the first circuit board are respectively fitted to each other. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724